Explanations of vote
in writing. (SV) We would again offer our fundamental perspective on the EU's budget.
The June List believes that the EU's budget should be limited to 1% of the Member States' average GNI. We have therefore chosen to vote against all the increases proposed by the European Parliament, at the same time as the June List has welcomed the few savings proposed in the form of amendments by either the Committee on Budgets or individual Members.
There are quite a few unfortunate budget headings, but the June List particularly regrets the large amount of aid for the EU's agricultural policy, Cohesion Fund and fishing industry, as well as the budget headings under which various forms of information campaign are to be subsidised.
The June List also believes that Parliament's constant commuting between Strasbourg and Brussels must cease and that the European Economic and Social Committee and the Committee of the Regions should be closed down.
On 23 October 2006, the EU's Court of Auditors observed for the thirteenth year in a row that it could not guarantee that more than a small part of the EU's budget had been used correctly or for the purposes intended. How can this madness continue whereby, year after year, financial resources are appropriated, only a small portion of which can be guaranteed to be used for the purposes for which they were intended?
in writing. We cannot support this budget for a number of reasons. First of all, out of protest against the fact that a few months ago the Court of Auditors once again did not approve the EU's accounts. Because the EU cannot successfully combat fraud and inefficiency, it should not increase its budget. Secondly, we believe this budget makes the wrong political choices, such as too large a focus on industrial agriculture and foreign policy and military projects, and not enough on environment and social projects. Finally, this budget does not adequately change some policies which are simply wasteful, such as mass subsidising of destruction of wine and continuing subsidies for growing tobacco.
(LT) Mr President, I voted for the 2007 European Union budget. European Parliament budget rapporteur James Elles, a United Kingdom representative, undoubtedly has his own vision for the formation of the European Union budget and allocation of its funds. I believe that it is largely because of his efforts that the 2007 budget is innovative and based on the 'value for money' principle. I am pleased that a compromise was reached with respect to the financing of European Union common foreign and security policy, the application of the flexibility instrument, defence of the European Union's outer perimeter, and financing of the life-long education programmes. I am happy that we will begin the first year of the new financial perspective with a confirmed European Union budget in place.
The Danish Members of the Socialist Group in the European Parliament - Mr Rasmussen, Mrs Thomsen, Mrs Schaldemose, Mr Jørgensen and Mr Christensen - have voted against Amendment 1, tabled by Mr Tomczak and Mr Bonde of the Independence and Democracy Group.
It is this delegation's view that the amendment is incompatible with the regulations currently in force, for which reason we have felt obliged to vote against it.
The delegation wishes, nonetheless, to stress its support for a gradual general reduction in EU agricultural aid without the possibility of differential treatment for different Member States.
The Danish Members of the Socialist Group in the European Parliament - Mr Rasmussen, Mrs Thomsen, Mrs Schaldemose, Mr Jørgensen and Mr Christensen - have voted against Amendment 2, tabled by Mr Tomczak and Mr Bonde of the Independence and Democracy Group.
It is this delegation's view that the amendment is incompatible with the statutes currently in force, for which reason we have felt obliged to vote against it.
Nonetheless, it is the view of the delegation of Danish Members of the PSE Group that there is a need for a reform of the rules governing travel expenses so that, in future, they are paid out in amounts corresponding to costs actually incurred. In this regard, the delegation would make reference to its work on the new statutes for the work of the European Parliament, which will enter into force in 2009. In this context, the delegation is pleased that with the new statutes will come new rules under which, from 2009 onwards, travel expenses will be covered in amounts corresponding to costs actually incurred.
One might say, with regard to the budget proposal for 2007, that history is repeating itself, but, given what has happened before, the significance of this budget is more worrying than that.
After it 'criticised' the budgetary ceiling proposed by the Commission and the Council, Parliament has just endorsed a budget in which the appropriations for payments amount to 0.99% of Community GNI, below the figure of around 1.06% agreed just a year ago in the financial perspective for 2007 - a cut of some EUR 8 billion.
Given that 2007 is the first year of the 27-Member State EU, a year that will set the bar for future budgets, Parliament has adopted a budget that falls well short of the funding needed for effective economic and social cohesion, a budget whose priorities are far from being an adequate response to this issue. Quite the opposite, in fact. The reduction in the so-called financial 'compensation' to Portugal is testimony to this.
It is a budget that is aimed - to cite just a few examples - at supporting the implementation of the neoliberal policies contained in the Lisbon Strategy, such as the liberalisation of the labour market and the internal market and the financing of major capital; at promoting the scrapping of many fishing vessels; at gradually destroying family farming; and at promoting the militarisation of the European Union and interventionism on the part of the EU.
Hence our rejection.
The Danish Liberal Party's MEPs have voted against Amendments 1 and 2, tabled by Mr Tomczak and Mr Bonde of the Independence and Democracy Group.
The Danish Liberal Party believes in reforming agricultural aid, but does not believe that this is the way to achieve such a reform, nor that the report on the annual budget is the place to state one's desire for proposals to that effect. Mr Bonde's proposal may be regarded as poorly thought through.
The Danish Liberal Party also believes in reforming travel allowances, so that reasonable and necessary travel expenses are refunded. This, however, has already been decided under the new Statute for Members, which will be implemented as of 2009. Mr Bonde's proposal is contrary to the statute currently in force and may therefore be regarded as poorly thought through.
in writing. I congratulate the rapporteur on putting together a package which found a large majority across the House. In 22 years as a Member, this is the shortest budget vote I can recall. I regret that Parliament has agreed a number of reductions in order to stay within budgetary limits. In particular I think it very unfortunate that we have reduced the budget for 'aid for trade'. This is a vital budget line to assist developing countries connect with the global trading system.
in writing. (DA) It is deeply unjust for there to be discrimination against the new Member States by means of not granting them the same aid as is given to the old Member States. I have nevertheless voted in favour of the transitional arrangements, as failure to adopt these could lead to Bulgaria and Romania receiving nothing.
In general, I am opposed to agricultural aid, which I believe should be phased out. I would therefore rather have seen a reduction in aid to the old Member States so that the same conditions applied all round. Such a reduction would start from the top, with a EUR 40 000 ceiling per legal entity, as I proposed in my amendment to the budget.
in writing. (SV) These reports are permeated by a host of populist proposals attacking one of the most basic principles of a state governed by law: the right of self-determination in connection with criminal law. It is recommended, for example, that there be a genuine European judge and genuine European criminal law. The purpose of these proposals is unambiguous. There is a desire to construct an EU superstate, and the proposals constitute a decisive step in that direction. That is wholly unacceptable.
The June List champions the sovereignty of the nation state with regard to legal issues. EU cooperation must be limited to obtaining an efficient internal market and dealing with cross-border environmental issues. The EU must definitely not have a harmonised legal system.
We have accordingly voted against these reports in today's vote.
in writing. - (FR) I feel that Mr Langen's report on a strategy for biomass and biofuels successfully describes all of the advantages and disadvantages of using renewable energy sources.
However, I should like to point out a few amendments tabled within the Committee on Agriculture and Rural Development that have not been accepted.
Firstly, while renewables can help reduce the European Union's energy dependence, we must also take a broader look at our energy consumption and, thus, at our lifestyles and production methods so that we consume better but, above all, so that we consume less.
Next, we should not launch into an intensive and high productivity-focused process for manufacturing renewable energy sources, as this would have harmful environmental, economic and social consequences and would not fall within the European sustainable development strategy.
The main function of agriculture must remain food production. Forest resources must be exploited in moderation. Cogeneration must be the rule where biomass production is concerned.
Finally, we must organise and improve the channels for supplying, distributing and marketing agricultural and forestry raw materials and energy produced at local market level by preventing excessive journey times.
The extent of illegal immigration in the EU cannot blind us to the relevant issue of refugees, and in particular political refugees. The right to asylum is, first and foremost, a fundamental value in any society that seeks to protect democracy, dignity and human rights. It is also evidence of a spirit of solidarity in that community. Consequently, because we should take the lead in protecting human dignity and because, when it comes to values, mere words are insufficient, those escaping persecution, torture, war and human rights violations must know that here in Europe they will be properly welcomed when it is possible for us to welcome them, and in order for us to be fully equipped for the task, this fund is necessary and most desirable.
in writing. Mr President, I am delighted to support the establishment of this fund for refugees. Too often we see refugees being ignored and at the end of Member State priorities, and it is only right that where Member States fall down the Union should step in to ensure our standards are maintained. This report takes us closer to a coherent system and I am pleased to support it.
in writing. I support the measures on double-hulling that should help diminish maritime pollution from oil tankers, which are particularly important for the Yorkshire coast and the Humber estuary.
The group of the Greek Communist Party in the European Parliament voted for the proposal to amend Article 4, paragraph 3 of Regulation (ΕC) No 417/2002, both during approval in the Committee on Transport and Tourism on 22 November 2006 and in plenary in the European Parliament on 14 December 2006, so that heavy grades of oil are only carried in double-hull tankers.
The Greek Communist Party is fighting consistently together with seamen and workers in general against the anti-grassroots policy of the ΕU and the governments of the Member States and against shipowners and capital for strict measures to be taken to strengthen safety rules for tankers and for all classes of ships in general, in order to protect human life at sea and the environment.
Maritime safety is extremely important to the EU, because of accidents such as that of the Prestige and the socio-economic and environmental consequences of such accidents and because of the need to prevent further tragedies, which undermine the sustainability of our seas and territories.
The measures put forward in the Le Rachinel report are a vital step towards ensuring that Community provisions are clear, consistent and stable.
The oil tanker sector, for example, requires an extremely stable and clear Community legal and judicial framework, without which the effectiveness and transparency of economic and trade relations in the marine sector cannot be guaranteed and maintained. Accordingly, although in practice the Member States already observe and apply the ban on single-hull oil tankers, which transport heavy oil products, entering Community ports, this proposed amendment to the regulation will act as much-needed clarification and confirmation of the text.
Following thorough analysis of the socio-economic impact of this measure, it is clear that it is a sensible measure and that we must continue to bring Community measures into line with the objective of ensuring maximum marine safety for our vessels, our ports and our territories.
in writing. Mr President, this package on double hull oil tankers has been a long time coming, though I am pleased to support it today. We saw in Scotland the disaster that the wreck of the Braer inflicted upon the Shetland Islands and we must do all we can to ensure the safety of our European marine environment and our coastlines. The EU must impose high standards on these international operators, and this report takes us some of the way there.
in writing. - (FR) As it is designed, this fund is going to help finance the accelerated communitisation of European societies. We are talking here about a kind of crazy 'urban policy' at Member State level.
In my country, we have already experienced the consequences of these policies, which are focused on absolute respect for the cultural differences of immigrant populations. These policies inject substantial, non-refundable sums into measures aimed at people who do not want to integrate, but who claim their right to social, economic and political rights that should be reserved for nationals. The consequences of this are ghettoisation, inter-ethnic clashes, anti-French riots, the destruction of public amenities - sometimes resulting in deaths - and the rise in power of Islamism.
However, since the sums allocated to each Member State will be commensurate with the number of immigrants it receives, this fund may in the end prove useful: it will enable us at last to know the real immigration figures. For, constantly massaged as they are, the official figures fluctuate between 17 and 40 million non-EU nationals living on EU soil.
Thus, in becoming aware of the scale of the problem, the people of Europe might just be able to wake up to it before it is too late!
One of the most important issues in immigration policy is that of integration. The capacity to integrate immigrants and the capacity of immigrants to integrate is the major factor - or at least one of the major factors - in overcoming potential conflict and tension between different communities, which is a highly topical issue.
As I have said on a number of occasions, the first thing to note when it comes to immigration is that the host country stands to gain a great deal from welcoming men and women who have gone through terrible ordeals in search of a better life. These are people who enrich our communities. Acknowledging that this is the case, however, does not mean that we must overlook the other side of the coin, namely the difficulties involved in integration. In the attempt to address this question, this Fund can play an extremely relevant role, in financing programmes aimed at facilitating and promoting integration. Everything will, of course, depend on the political vision underpinning the way in which it is used. This, however, is above all an issue that falls under the competence of the Member States.
The committee report on the programme to finance Prevention, Preparedness and Consequence Management of Terrorism goes even further than the Commission proposal for a decision, by adding to the objectives of the programme the protection of critical infrastructures and 'continuity of public action'. In other words, it brings it under the EU's revised action programme on terrorism, which focuses on the prevention of 'violent radicalisation' and the protection of critical infrastructures in the Member States of the ΕU. On the basis of this programme, ideological perceptions, positions and stands which challenge the 'holy of holies' of capitalist barbarity and the exploitation of its political systems come within the definition of 'terrorism', while customary action which the mass grassroots movement has acquired the right to take, such as the symbolic takeover of buildings or roads, which they may consider jeopardises 'critical infrastructures' or the unimpeded functioning of public services can potentially be classified as 'terrorist action'.
The programmes and measures by European capital and its political mouthpieces against the rights and freedoms of the peoples and action by grassroots movements accurately illustrate their fear. They are not as omnipotent as they say. Only the peoples are unvanquished when they decide to claim and impose their rights in return.
(SK) The principles of non-discrimination and gender equality are democratic cornerstones of the European Union. It is therefore natural that the European Union should be striving to establish institutional mechanisms, such as the European Institute for Gender Equality, in order to promote gender equality more effectively. Therefore, I have voted in favour of this report in the second reading as well.
We welcome the Commission's decision to establish the Institute for Gender Equality in a new Member State, as the new Member Sates are particularly lagging behind in terms of gender equality compared with the old fifteen states. I am truly delighted by the December Council decision to establish the Institute in Lithuania. I must admit that I feel a little disappointed that Slovakia, a country ranking fairly low in terms of gender equality statistics, failed to win over the Council despite the advantage of her central geographic location. I am convinced that, through our interventions and the active promotion of Slovakia in the European Parliament, fellow MEPs Mrs Záborská, Mrs Bauer, Mrs Belohorská and myself contributed substantially towards efforts aimed at establishing the Institute in Bratislava.
This is something that women's organisations have for a long time been calling for; Parliament has supported it, but achieving it has been an arduous process. Finally, following the Commission's proposal to set up a European Institute for Gender Equality, Parliament adopted its position at first reading on 14 March 2006, with the adoption of 50 amendments to the Commission's proposal, which was published on 8 March 2006. In the interim, the Council adopted its common position on 21 September 2006, incorporating 35 amendments tabled by Parliament.
Given the need to get the Institute up and running in 2007, amendments were negotiated with a view to reaching a rapid agreement at second reading. This was the compromise to which we gave our agreement, which includes 13 amendments to the common position.
Among its provisions, this agreement provides for removing the Bureau proposed in the common position and for reintroducing the Experts' Forum, a consultation forum made up of experts in the area of gender equality, and this is something that both the Commission and Parliament want.
The Council has rethought its position and agreed to the replacement of the Bureau by an Experts' Forum made up of one representative from each Member State, two members appointed by Parliament and three representatives from the social partners.
I wish to congratulate Mrs Gröner and Mrs Sartori on their timely report on the Recommendation for a second reading on the Council common position for adopting a regulation of the European Parliament and of the Council establishing a European Institute for Gender Equality, to which I lend my full support. I particularly welcome the idea of replacing the Bureau with an Experts' Forum, as part of the structure of the Institute.
The objective of getting the Institute up and running as quickly as possible, in 2007, which is shared by all of the institutions, meant that they worked together towards achieving this objective. The speed and manner in which the entire process has been conducted is worthy of praise.
in writing. I voted in favour of this report on the establishment of a European Institute for Gender Equality. The Commission's feasibility study concluded that there is a clear role for such an Institute. The proposed agency would be small, with a staff of 10 or so. The overall objective of the Institute will be to assist the Community institutions, in particular the Commission, and the authorities of the Member States in the fight against discrimination based on sex and the promotion of gender equality and to raise EU citizens' awareness of gender equality.
in writing. Today I voted to reject the Council's common position on the proposed package for a European Driving Licence system. National transport issues are a matter for national governments and, accordingly, each Member State should be free to determine its own rules and criteria on drivers' licences. In no way does this over-bureaucratic and over-regulatory proposal appear to improve road safety records and therefore I consider it to be another unnecessary and unjustifiable piece of legislation.
in writing. (SV) Road safety is an extremely important cross-border issue. The EU's Directive on Driving Licences could, then, contribute practical added value. As usual, however, the Commission and the European Parliament are attempting, in their zeal for regulation, to control the Member States' rules in this area in detail.
We believe that the principles of subsidiarity and country of origin should be applied in full, something that does not happen in the current report when it comes, for example, to the detailed proposals on driving licence regulations governing motorcycles and mopeds. We believe in the principle of mutual recognition and consequently have every confidence that the Member States are capable of taking wise and well-considered decisions. Driving licence regulations can be harmonised without a detailed proposal for a directive like the current Directive on Driving Licences. We have consequently voted in favour of Amendment 6, which recommends that the common position be rejected on the grounds that it is excessively regulatory, without improving road safety.
in writing. (DE) I have voted in favour of the adoption of the European Driving Licence System since this overhaul represents significant progress as far as I am concerned. The new Driving Licences Directive entails greater security and less criminality in dealings with driving licences, since the possibility of so-called driving licence tourism is substantially reduced. The establishment of a database of traffic offenders who have had their driving licences taken away in their home countries is particularly important in this connection. As a result, drunk drivers can be clearly prevented from simply undertaking new driver training abroad.
However, I sense that the 26 year period during which all driving licences which are valid today have to be withdrawn from service, is overly long.
in writing. I voted in favour of the Grosch report, which aims to recast the Driving Licences Directive to have all rules on driving licences in one document and thus make them more transparent and accessible to the citizen. If these proposals find their way into law they should end the practice of driving licence tourism, where an individual banned in one Member State obtains a licence in another Member State. I know many motorcyclists are concerned about the minimum age of 24 years for access to more powerful machines. I hope they will find the compromise of allowing them access at an earlier age if they have sufficient experience acceptable, as that keeps safety at the top of our concerns.
in writing. I welcome this directive which will replace over 110 different driving licence models currently in circulation throughout the EU. I believe that this new single EU-wide credit card format will also go a long way in combating driving licence tourism. The net effect of this will be that Member States like Ireland can refuse to issue a driving licence to an applicant whose permit was restricted, suspended or withdrawn in another Member State.
I also support the targeted road safety aspect to this report, with a theory test for mopeds becoming compulsory from 2013. Also, the principle of "progressive access" will mean that riders must accumulate experience on smaller motorcycles before moving up to larger engines.
I have always maintained that on certain issues exchange of best practice and standard setting at EU level can often reap positive results. In this respect I believe that EU standard setting on the basic qualifications and retraining programmes for driving examiners is a positive development.
in writing. - (FR) In 2032, our grandchildren will all have the same driving licence: one licence for all Europeans, in the form of a credit card, a 'made in the USA' driving licence. This is evidence of heightened security, and a tangible sign where European identification is concerned. I regret the fact that it has taken 26 years to achieve harmonisation; that being said, the very first licences will be distributed as from 2012.
About time too! There are 110 different types of driving licence in the European Union today. This creates confusion that benefits the most dishonest among us, and makes the roads more dangerous than they need to be. Harmonising national laws means fighting against 'driving licence tourism', that is, against the opportunity for European citizens who have been stripped of their driving licences in their countries following a serious offence to obtain another licence elsewhere in the Union.
The rules on training examiners will also be harmonised. This will guarantee the quality of training throughout Europe.
in writing. Mr President, I support this report with a few reservations, namely that I am not convinced that the certification of drivers should be dealt with on an EU level, provided there is suitable recognition of standards from other EU members. I am sceptical of concerns that have been expressed by the anti-European right that this package would introduce ID cards by the back door, but I do have some sympathy with the idea that this package is answering a need not in fact felt on the ground.
in writing. My colleague Richard Corbett is undoubtedly Parliament's leading expert on constitutional matters. I welcome this latest report which amends the rules of procedure to bring them in line with the new agreement on comitology. While this can be seen as a technical matter it is in fact highly political because the way we adapt our rules directly impacts on our ability to influence EU legislation. Richard has always been adept at maximising Parliament's influence.
Mr President, you will have noticed that this report, this change to our rules, was adopted by a majority of only seven votes. It was very close. I think that is indicative of the feeling of this Chamber that this is a change that was not strictly necessary to our rules, but one that has been brought in on a temporary basis - there is a sunset clause and it expires at the end of this legislature - to help with the particularly difficult situation that we have now. I think the lesson of this close vote is that any attempt at the end of this legislature to prolong the life of having a fourth Vice-President for each committee and a sixth Quaestor would be doomed to failure, and I would advise against it.
in writing. I voted against the Leinen report on amending the Rules of Procedure to increase the number of committee vice-chairmen from three to four and the number of Quaestors from five to six. I think it is frankly ludicrous to have four vice-chairs per committee. There is no obvious role for a fourth vice-chair and this increase is simply political expediency to ensure that group leaders have enough jobs to hand round to keep key supporters happy. As for the increase in Quaestors, this may be marginally more justified but I think it dangerous to have an even number of Quaestors.
The decision to set up a Fund for the Union's external borders is a timely one. Whilst it is true that the borders of each Member State fall exclusively under the competence of national sovereignty, it is also true that these borders are at the same time the external borders of the EU. There is therefore a duality that needs to be recognised and addressed accordingly. At a time of increased risk - be it the terrorist threat, illegal immigration or economic crime - the need to strengthen our borders is paramount, although this must not, let me state clearly, lead to high walls being erected around Europe or a fortress-continent being built. This is about sharing part of a burden the cost of which arises, in part, from belonging to the EU. It is the right thing to do. We hope, most importantly, that it will work efficiently.
in writing. - (FR) On reading the title of the report, I thought that the European Union was proposing financially to help the Member States repatriate to their countries of origin illegal immigrants that are subject to an expulsion measure, or even to help them along, when their legislation provides for aid to resettle legal immigrants in their own countries.
We believe that the EU does not and should not have competence in the field of immigration. Indeed, such a proposal could have been explained by the consequences for every European country of disastrous regularisation policies pursued by a few countries, such as Spain and France, which attract illegal immigrants like moths to a flame.
It is also a question of funding not only the repatriation of illegal immigrants, but also cash incentives and other aid for reintegration, employment and goodness knows what else, for the purpose, and I quote, of the 'personal development' of the repatriated immigrant!
This is, in a way, a bonus for acting illegally, and an encouragement to start over again.
The European Return Fund is yet another step towards promoting the anti-immigration policy of the ΕU. It forms part of the broader funding programme entitled 'Solidarity and Management of Migration Flows', which is confined to providing economic support for 'Fortress Europe' by stepping up controls and 'rapid response forces' at the external borders of the ΕU, basically abolishing asylum and protection for refugees and further repressing economic migration.
The European Return Fund is designed to reinforce the mechanisms of forced repatriation of 'illegal' immigrants to their countries of origin; in other words, it is basically a fund for supporting mass deportations of economic migrants and refugees, thereby concealing the hypocritical nature of the pronouncements by the ΕU about the social integration of immigrants.
ΕU migration policy moves solely within the framework of the Lisbon Strategy, from the point of view of increasing the profitability of European capital. Within the framework of this policy, the reactionary institutional framework of the Member States and of the EU is taking shape, keeping millions of immigrants throughout the EU in an illegal or quasi-illegal regime, in order to hold them hostage to the harshest exploitation of capital, with poorly paid, insecure work with no fundamental employment rights and exclusion from access to basic social and political rights.
in writing. I voted in favour of this report, which is an adaptation to the new comitology procedure. Even though this is a technical report I wish to stress my backing for the content, which ensures that medicines and other products for children are tailored to their needs and not simply variations (i.e. lower doses) of adult medicines.
in writing. I warmly welcome this report, which sets out to establish a European procedure for small claims. It is intended to simplify and speed up litigation concerning small claims (up to EUR 2000) and reduce the costs for litigants. The fact that it is easier in some countries for creditors to pursue claims creates a distortion in the single market, so I welcome this attempt to create a level playing field.
in writing. I fully support the objectives of this report on preventing and fighting crime. The specific programme 'Prevention and fight against crime 2007-2013' is a welcome attempt to contribute to a high level of security for citizens by preventing and combating crime, organised or otherwise, in particular terrorism, trafficking in persons and offences against children, illicit drug trafficking and illicit arms trafficking, corruption and fraud. Clearly all these activities have a cross-border aspect to them and therefore EU coordination can bring real added value to domestic law enforcement efforts.
in writing. - (FR) A proposal has been made to change the 'SIS' Schengen Information System which, although described as a success, will be unable to function with more than 18 Member States. According to the pro-Europeans, 'SIS II' ought therefore to become a highly technologically advanced system and to enable the new Member States, too, to apply the Schengen acquis in full by abolishing the controls at the internal borders with their neighbours.
Conceived at the beginning from the universally appealing angle of cooperation among Member States, in particular of police and judicial cooperation in criminal matters, one might wonder today about the risks of the federalist and totalitarian excesses to which such a tool might give rise. This potential European big brother actually possesses the most extensive database on people, with more than 15 million entries containing information, including people's surnames and first names, physical characteristics and lost, stolen or embezzled banknotes.
Besides the fact that such a concentration of information could constitute a threat to people's privacy and freedom of thought, it is justifiable to fear SIS II going beyond its principal task of police and judicial cooperation and one day becoming the self-proclaimed informer of the pro-European and pro-globalisation system.
(SK) I am satisfied with the outcome of the vote on nuclear safety regulation. Nuclear energy is an important component in securing a stable and clean electric power supply for the world.
After the accidents at the Three Mile Island and Chernobyl nuclear power plants, the Community's attention has been focused on the countries of Central and Eastern Europe and the former Soviet Union. The assistance provided to them has contributed substantially towards increasing the safety of nuclear plants in these countries. The Slovak Republic has also received extensive assistance towards increasing the safety of the Jaslovské Bohunice and Mochovce nuclear power plants, and therefore they now enjoy the same safety levels as similar nuclear plants in Western European countries.
It would also be desirable for the Community to provide aid for nuclear facilities that are being constructed, operated and decommissioned, as well as to promote safety and security in handling radioactive waste and spent fuel. The draft regulation is in line with the interests of the European Union, as well as the goals and mission of Euratom. By enhancing the safety of nuclear facilities beyond the EU borders it will contribute to protecting the health of EU citizens as well as making an important contribution to the non-proliferation of nuclear weapons.
in writing. I voted in favour of the report which deals with assistance and cooperation in the area of nuclear safety between the Community and third countries, mainly states in Eastern Europe and Central Asia. It aims at establishing an Instrument for Nuclear Safety and Security Assistance. The Chernobyl accident in 1986 highlighted the global importance of nuclear safety. In order to create the conditions of safety necessary to eliminate hazards to life and health the EU should be able to support nuclear safety in third countries. This report strikes the right balance by allowing the EU to promote the use of safer technologies and methods while not relieving third countries of their duty to ensure that nuclear plants on their territory operate safely and environmentally responsibly.
in writing. I supported the Commission's proposal for a Council regulation amending Regulation (EC) No 539/2001 listing third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from the requirement, but we must have exemption for persons who are not nationals of any country, who reside in a Member State and who are holders of an alien's passport, a non-citizen's passport or another travel document issued by that Member State.
in writing. Although we fully support democracy and we condemn human rights abuses, we do not recognise the European Union's moral or political authority to make pronouncements in this area.
The Greek Communist Party neither recognises nor participates in the proceedings for the so-called Sakharov prize, which is supposed to be given for freedom of thought, but which in practice serves the political and ideological objectives of the ΕU. The EP considers 'freedom of thought' to be primarily in those who espouse and serve imperialism; that is why it mainly rewards 'personalities' or 'organisations' which promote imperialist barbarity. Such a prize was given to the Cuban counter-revolutionaries and, in 2006, to Milinkievic, the Belarusian chosen by the USA, ΝΑΤΟ and the ΕU, who gained a 'surprising' 6% in the last elections, supported by a package of several million euros from the ΕU.
We consider the resolution, which is provocative interference in Cuba's internal affairs, to be unacceptable in its decision to send a delegation from Parliament to Cuba, thereby ignoring the government of the country which has popular support and is fighting heroically against the embargo and the undermining actions of imperialism.
We express our solidarity with Cuba, which defends and builds socialism, despite the rabid attempts of the imperialists to overturn it.
The political groups in the European Parliament, including the majority of the Confederal Group of the European United Left/Nordic Green Left, have huge political responsibilities, in that they are trying to create preconditions for the justification of the overt or covert war which has been unleashed against the Cuban revolution. Defending it is the duty not only of the communists but also of every progressive person.
Sakharov Prize winners are men and women whose lives have been devoted, always at great personal sacrifice, to the cause of freedom of expression, democracy, freedom and human rights.
It comes as no surprise, therefore, that some of these men and women are prevented from receiving the prize by the repressive regimes in their countries. Unsurprising it may be, but that does not mean we should turn a blind eye to the problem. I therefore welcome Parliament's decision to keep up the pressure on these regimes by taking the decision to create a mechanism for monitoring cases in which the winners have been prevented from receiving their deserved prize or from returning to the European Parliament, as in the cases of Oswaldo Payá, of Aung San Suu Kyi, who is still under house arrest in Myanmar, and of the Women in White, who were winners in 2005 and who were prevented by Fidel Castro's regime in Cuba from receiving the prize.
By stopping the winners from receiving their deserved prize, these regimes are proving that the award was deserved. It is therefore necessary to keep up the fight for the most basic freedoms in both Myanmar and Cuba ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
on behalf of the ALDE Group. - Mr President, it gives me no pleasure to say that the ALDE Group voted the wrong way on amendment 1, by the PPE-DE Group, to the Roure report. We should have voted against this amendment and it was a sheer mistake on the voting list. I accept that, technically, the amendment went through and there is nothing we can do about that, but I would say that, politically, the vote does not represent the will of the House, which was expressed in the Committee on Civil Liberties, Justice and Home Affairs on Monday evening, when a similar amendment was wholeheartedly rejected.
Nothing can be done about that, but the position of the ALDE Group remains that we will not agree to the VIS Regulation unless and until we have an adequate framework decision on data protection, and we are utterly committed to everything that Mrs Roure, as rapporteur, is doing to seek to promote that decision on data protection. We wholeheartedly support her, and the fact that we did not express it on this occasion is a technical - I could use a ruder word - mistake for which, I am afraid, a number of us probably bear responsibility.
We will try to ensure that no such mistake ever happens again, but the way we voted did not represent our actual position on amendment 1.
We must guarantee the protection of personal data and prevent them from being used inappropriately. Every individual has the right to his or her identity and privacy.
Increased cooperation between the judicial and police bodies in fighting transnational crime has led to the transfer of more and more personal data.
We have been campaigning to ensure that this exchange of information upholds fundamental rights such as respect for privacy and the protection of personal data and reinforces mutual confidence between the competent police and judicial authorities.
We want to see a framework decision that comes into line with what is laid down for the first pillar. It makes no sense for the Union to have a high level of personal data protection under the first pillar and to make completely different laws in respect of the third pillar.
The important thing is to guarantee a high level of protection, while taking account of the particular characteristics of police and judicial work.
This issue has been dragged from Presidency to Presidency, and the Council has regrettably shown little inclination to take a decision.
The Council must understand that this framework decision is linked to various proposals currently on Parliament's table, such as the Visa Information System, but that these proposals must not become hostages to the adoption of the framework decision.
in writing. The EPP-ED Group is keen that the Council not only adopts a Framework Decision on Data Protection which takes due account of the opinion of the European Parliament, but that it does so soon, as it undertook to do at the time of the adoption of both the SIS II package and the EU-PNR agreement. We believe strongly that a strong Framework Decision will greatly facilitate the adoption of the VIS package. However, while we consider it highly desirable that a Framework Decision be adopted soon, we agree with the statement of the rapporteur that the adoption of the Decision cannot be construed as a sine qua non for future work. The EPP-ED Group will do everything in its power to prove responsible and loyal partners in the legislative process.
in writing. - (EL) The proposal for a recommendation formulates the basic refusal of the European Parliament to protect fundamental human rights even to the minimum.
Whereas the political forces of capital have previously voted in favour of the Schengen Agreement and its updated version, the SIS II information system, whereas they accept the VIS visa information system, which legalises the collection, processing and exchange of personal data relating even to the political, ideological, philosophical, religious and other views of every citizen of the ΕU and the introduction of biometric data and DNA-related data, now they are pretending to be worried because the Council is moving towards a decision which will not safeguard a 'high level of protection' for personal data. Having accepted the facility to transmit personal data to the police authorities and secret services in third countries, such as under the agreement between the ΕU and the USA on the transmission of the personal data of Europeans flying to the USA (PNR), having agreed to the facility to transmit personal data even to private individuals, they are now calling on the Council to safeguard protection for personal data, having taken account, however, of the 'peculiar nature of the work of the police and judicial authorities'.
The hypocritical recommendations of the European Parliament cannot conceal its full alignment with the policy to legalise the monitoring of and the holding of files on European citizens.
in writing. - (FR) I would like to congratulate Mrs Morgan for the initiative she has taken in drawing up a report on the Green Paper presented by the Commission on a European strategy for sustainable, competitive and secure energy.
Indeed, today we have to respond to some big questions about the future of Europe: how can we can guarantee a secure energy supply at prices that are predictable and affordable, particularly for the poorest citizens? How can we reduce our dependence on fossil fuels and on a few producer countries at a global level?
However, I have had to abstain from the final vote because I think that the proposed complete separation of the ownership of energy networks will not allow us to respond to these questions in a decent way, particularly questions about the security of investments and supply.
As Vice-President of the EU-Central Asia Delegation, I am concerned about the call to increase energy supplies from Central Asian producers such as Kazakhstan, Turkmenistan and Uzbekistan.
These countries are in fact zones where there is little respect for democracy or for the rule of law, and I think, like President Borrell, that one does not exchange petrol, gas or electricity for human rights.
This report that has been adopted is unfortunately entirely in line with the Commission's proposal, spelling out what it means by the 'European energy strategy', namely liberalisation, control over sources of supply and threatening people's sovereignty.
Working on the premise that the 'market' will solve the problem of energy supply and consumption, the report seeks to hide the increasingly obvious fact that the 'market' has worked in the interests of the few, who have obtained fabulous profits, and not in the interests of the consumers, who face ever higher energy bills and ever more frequent blackouts. The 'market' is put forward as a solution to the lack of a genuine policy aimed at overcoming energy dependency on fossil fuels and excessive energy consumption.
We also find it unacceptable that the solution to issues of pollution is a system of emissions trading, given that this does not help reduce 'greenhouse gases'. All it does is boost the profits of those in a position to earn them, thereby exacerbating inequality as regards development.
Furthermore, the path of a common external energy policy is a fresh threat to the sovereignty of those Member States that are most dependent, ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. (PT) The Green Paper on 'A European Strategy for Sustainable, Competitive and Secure Energy' forms the basis of the European Energy Efficiency Action Plan, to be submitted at the beginning of 2007, a highly important document that will play a key role in combating climate change, environmental pollution and the abuse of natural resources, and in safeguarding energy supplies.
This report puts forward crystal-clear objectives: 20% of the energy produced in the EU to be from renewable energy sources by 2020 and 50% by 2040; and a 30% reduction in European carbon emissions by 2020 and a reduction of at least 60% by 2050. It also highlights the target set by the Green Paper on energy efficiency to reduce European consumption by 20% by 2020.
As regards renewable energy, the report proposes that investment be made principally in marine resources - waves, tides and the enormous potential of offshore wind power installations - and solar energy. It also calls on the Commission to carry out an impartial analysis of the potential benefits and shortcomings of nuclear power and nuclear power plants ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. (FR) I am voting against this report which, under the pretext of sustainable development and energy security, proposes a new stage of liberalisation and competition in a sector in which public services should, on the contrary, be consolidated.
The report asserts the necessity of increasing the separation between actors responsible for the marketing of energy and the owners and managers of energy networks. What is more, it insists on imposing a difference in the ownership of these two areas. Clearly, this is a challenge to the existence of public enterprises responsible for the entirety of public service functions.
I cannot validate such a policy of privatisation and total competition: it will lead to an increase in energy prices, it does not ensure the reduction of energy consumption, nor does it ensure the development of renewable energy sources, and it increases inequalities between regions and citizens.
in writing. I voted in favour of the Morgan report on European energy strategy. I am convinced it points the right way forward for a sustainable, competitive and secure energy policy for Europe and one that the Heads of Government would do well to take careful note of when they meet in March to discuss the future of EU energy policy. My one disappointment is that the Parliament was not stronger on the need to 'unbundle' energy ownership to avoid conflicts of interest and to create a more level playing field for energy competition.
in writing. In this report there are a number of points we do not agree with, particularly in relation to nuclear power and liberalisation. However, we have decided to vote in favour as there are a lot of positive elements in the report, particularly its emphasis on renewable energy, which is clean, cost-effective and secure. We also agree that there should be an emphasis on fuel poverty.
in writing. In voting for this report I voted to put consumers at the centre of energy policy alongside an effective approach to dealing with harmful emissions such as CO2.
The effectiveness of a sensible Carbon Tax Trading Scheme depends upon internationalising the market. Furthermore, strong targets for 2020-2050 for reduction of CO2 emissions as pronounced in this report are the only reasonable way ahead.
However, tidying up the ETS in both methodology and targets is something the EU must crucially put into action to remain a world leader in both working for a cleaner environment as well as sustaining a pan-European energy policy. There is a danger that unless action is taken now then both our environment and our energy security will be under threat.
in writing. Mr President, I wholeheartedly congratulate our rapporteur Ms Morgan on this report, and am grateful that she has taken so many amendments which specifically answer Scottish concerns. The Union's energy markets are increasingly interlinked and interdependent, and it is right that an EU framework be created to ensure that our consumers benefit from our common market. From a Scottish perspective, we have a particular stake in the energy debate given our massive energy resources and even greater energy potential. That potential is currently being held back by the shortsightedness of the UK Government, and this report will help us, from the EU side, to hold them to account.
in writing. - (FR) I would like to congratulate my colleague Mrs Morgan on her own-initiative report on the European strategy for sustainable, competitive and secure energy.
This report contains notable advances on the social level, particularly in terms of facilitating access to energy for the poorest citizens, as well as on the environmental level.
However, I have abstained from the final vote because I regret the total separation of ownership in the gas sector. Because of the specific features of this strategic sector, I think that a more flexible separation would have made it easier to ensure the security of supply and investments.
In spite of its inadequacies and even some points to which we object, there are some positive aspects in this report, inter alia in the area of protecting alternative and renewable energy sources. However, we would stress the fact that biofuels cannot, on a sustainable basis, resolve the major problems of energy dependency, as they are of only local technical interest and have a limited impact. Most importantly, the production of biomass and biofuels should not replace the main function of agriculture, which is food production.
I wish to highlight the devastating effects of the production of various oilseeds in developing world countries, for example the destruction of vast areas of forest, and oilseeds are the raw material for producing biofuels in Europe.
We therefore do not go along with the excessive emphasis placed on promoting energy crops for obtaining biofuels, given that such crops use scarce production factors like water and soil, as well as various fertilisers.
We therefore feel that the best thing would be for the Community to support the production of biomass and of biofuels obtained from various organic waste sources, such as forest residues, solid and urban waste, edible oils and waste resulting from the treatment of waste water.
in writing. (FR) Whatever hopes we place in biomass and biofuels, they cannot be more than a partial solution to our countries' problems of energy dependency and to the search for clean and renewable energy production.
This is, firstly, because the entire arable and forest areas of Europe, and even the planet, would not be enough to satisfy our needs, and because we do not want to replace one dependency by another more serious one, related to foodstuffs; and, secondly, because the current state of global carbon is not necessarily as positive as some would like us to believe.
It is true that we should profit from the potential of these energy sources, but not to the detriment of food production, not to the detriment of biodiversity and of the existence of the forests, nor to that of other uses for these products in the wood sector or other sectors, or even to the progress that we can hope for from research into the new hydrogen motors. We should start, moreover, by getting rid of the absurd regulations which mean that in my country, in France, a community or a farmer may be sentenced to heavy fines for using biofuels in public transport or in a tractor, in violation of nonsensical fiscal rules.
in writing. Mr President, I congratulate our rapporteur for negotiating this complex area. Biomass and biofuels are of massive global potential, yet the growth of this sector must at all times be managed sensitively. I am sure I am not alone in receiving correspondence from many constituents worried that an unforeseen consequence of this policy could be the decimation of tropical rainforest to make way for biofuel monocultivation. I believe this report, as amended, takes due account of these concerns and am happy to support it today.